DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US 9,093,467 A1).
Regarding claim 1, Xie discloses a method of forming a FinFET device, comprising:
forming a dummy gate (106 in Fig. 2A) over a substrate (102), the dummy gate having gate spacers (110) on opposing sidewalls thereof;
forming a dielectric layer (114) around the dummy gate;
removing an upper portion of the dummy gate (see Fig. 2C) and removing upper portions of the gate spacers (see Fig. 2D), so as to form a first opening in the dielectric layer;
removing a lower portion of the dummy gate (see Fig. 2H) to form a second opening below the first opening;
forming  a metal layer (134 in Fig. 2J) in the first and second openings between remaining portions of the gate spacers; and
partially removing the metal layer (see Fig. 2K) to form a metal gate.
Regarding claim 2, Xie discloses that the upper portion of the dummy gate is removed before the upper portions of the gate spacers are removed (see Fig. 2C).
Regarding claim 8, Xie discloses forming a gate dielectric material layer (132 in Fig. 2I) before forming the metal layer in the first and second openings.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. as applied to claim 1, above.
Regarding claim 3, Xie discloses that the upper portion of the dummy gate is removed before the upper portions of the gate spacers.  Xie does not disclose the reverse where the upper portion of the dummy gate is removed after the upper portions of the gate spacers. However, the selection of order of processing steps is prima facie obvious in the absence of unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). It therefore would have been obvious to one having ordinary skill in the art to switch the order of removing the upper portion of the dummy gate and the upper portions of the gate spacers.
Claims 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. as applied to claim 1, above and further in view of Ontalus et al. (US 2014/0035000 A1).
Regarding claim 4, Xie does not disclose removing the dielectric layer. However, it is known in the art to form thick dielectric helmets (90 in Fig. 8 of Ontalus) over the gates and source/drains of transistors such that contacts can be formed to these components. There is a benefit of using a thick dielectric helmet in that it provides protection for the underlying components. It would have been obvious to one having ordinary skill in the art at the time of the invention to remove the dielectric layer of Xie et al. and form a dielectric helmet over the metal gate and the remaining gate spacers for this benefit.
Regarding claim 6, as disclosed by Ontalus, to reach the metal gate, a gate contact is formed penetrating through the dielectric helmet and electrically connected to the metal gate (see Fig. 8 of Ontalus).
Regarding claim 7, as disclosed by Ontalus, to reach the source a metal stack (92) is formed aside the metal gate. It would have been obvious to one having ordinary skill in the art at the time of the invention to form a metal stack side the metal gate in order to provide electrical contact to the source. Further, it would have been obvious to one having ordinary skill in the art to form another dielectric layer (an encapsulation layer) over the dielectric helmet and the metal stack for the benefit of protecting the underlying components from debris.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. and Ontalus as applied to claim 4, above, and further in view of Guillorn et al. (US 2017/0062436 A1).
Regarding claim 5, Ontalus does not disclose that the dielectric helmet is formed from a metal oxide or metal nitride. However, it is well known in the art to form dielectric layers from metal oxides (¶ 0061 of Guillorn). There is a benefit to using a metal oxide in that it can have a relatively higher dielectric constant, preventing electrical shorts within the device. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a metal oxide for the dielectric helmet for this benefit.
Claims 9, 10, 12, 13, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al.
Regarding claim 9, Xie et al. disclose a method of forming a FinFET device but do not explicitly disclose forming two transistors together. However, Xie discloses that forming multiple transistors within the same device is common in the art (Col. 1, Ln. 15-20). There is a benefit to such a configuration in that it allows for a higher density of transistors. It would have been obvious to one having ordinary skill in the art at the time of the invention to form two transistors side-by-side for this benefit. In such a device, the method will comprise forming a first dummy gate (106 in Fig. 2A) and a second dummy gate (same, but in the adjacent transistor) over a substrate (102), the first dummy gate and the second dummy gate respectively having first gate spacers and second gate spacers (110 and corresponding spacers in adjacent transistor) on opposing sidewalls thereof;
forming a dielectric layer (114) over the substrate aside the first and second dummy gates;
removing the first and second dummy gates and portions of the first and second gate spacers (see Figs. 2C-2H) and therefore forming first and second T-shaped gate openings in the dielectric layer (see Fig. 2H);
forming a metal layer (134 in Fig. 2I) in the first and second T-shaped gate openings; and
partially removing the metal layer (Fig. 2K) to form first and second metal gates and therefore forming first and second helmet openings (130 in Fig. 2L) in the dielectric layer, each of the first and second helmet openings has a stepped sidewall (see Fig. 2L).
Regarding claim 10, Xie discloses forming first and second dielectric helmets (140 in Fig. 2P) in the first and second helmet openings.
Regarding claim 12, removing the first and second dummy gates and the portions of the first and second gate spacers comprises:
removing upper portions of the first and second dummy gates (see Fig. 2C);
removing upper portions of the first and second gate spacers (see Fig. 2D); and
removing lower portions of the first and second dummy gates (see Fig. 2H).
Regarding claim 13, removing the first and second dummy gates and portions of the first and second spacers comprises:
removing the portions of the first and second gate spacers (see Fig. 2D); and
removing the first and second dummy gates (see Fig. 2H).
Regarding claim 21, a height difference between a top of the first metal gate and a top of the second metal gate is about 30% or less (0%).
Regarding claim 22, Xie discloses a method of forming a FinFET device, comprising:
forming a dielectric structure (112, 114 in Fig. 2H) over a substrate (102), wherein the dielectric structure has a gate opening (130) therein;
forming a metal gate (134 in Fig. 2I) in a lower portion of the gate opening; and
forming a dielectric helmet (140 in Fig. 2P) over the metal gate in an upper portion of the gate opening. Xie does not explicitly show that the dielectric helmet is T-shaped in Fig. 2P. However, one having ordinary skill in the art at the time the invention was filed would have been motivated to form a second source/drain contact 144 on the opposing side of the gate in Fig. 2P for the benefit of electrically contacting both source/drain regions. When a second source/drain contact is formed symmetrically to the contact shown, the resulting dielectric helmet 140 will be an inverted T-shape.
Regarding claim 23, the gate opening is a T-shaped opening (see Fig. 2H).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. as applied to claim 10, above, and further in view of Ontalus.
Regarding claim 11, Xie does not explicitly disclose first and second gate contacts penetrating through the first and second dielectric helmets and electrically connected to the first and second metal gates. However, it is well known in the art to form gate contacts (95 in Fig. 8 of Ontalus). There is a benefit to providing contacts in that it ensures electrical contact to the gate. It would have been obvious to one having ordinary skill in the art at the time of the invention to form first and second gate contacts penetrating through the first and second dielectric helmets and electrically connected to the first and second metal gates for this benefit.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. as applied to claim 10, above, and further in view of Dube et al. (US 2017/0084449 A1).
Regarding claim 14, Xie discloses a dielectric helmet (140 in Fig. 2P) but does not disclose that the dielectric helmets are formed of metal oxide or metal nitride. However, forming dielectric helmets from metal oxides is well known in the art (¶ 0044 of Dube). There is a benefit to using such metal oxides such as hafnium oxide in that they have high dielectric constants. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a metal oxide for the dielectric helmet for this benefit.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. as applied to claim 22, above, and further in view of Adusumilli (2017/0077256) and Ontalus.
Regarding claim 24, Xie does not disclose a metal shielding layer. However metal shielding layers are well known in the art (32 in Fig. 4 of Adusumilli). There is a benefit in such metal shielding layers in that they protect the underlying gate metal. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a metal shielding layer between the metal gate and the dielectric helmet for this benefit.
Xie further does not explicitly disclose a gate contact penetrating through the T-shaped dielectric helmet and in physical contact with the metal shielding layer in the device of the combination. However, it is well known in the art to form gate contacts (95 in Fig. 8 of Ontalus). There is a benefit to providing contacts in that it ensures electrical contact to the gate. It would have been obvious to one having ordinary skill in the art at the time of the invention to form a gate contact penetrating through the T-shaped dielectric helmet and in physical contact with the metal shielding layer in the device of the combination for this benefit.
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. as applied to claim 22, above, and further in view Ontalus.
Regarding claim 25, Xie does not explicitly disclose removing a portion of the dielectric layer to form a metal stack. However, it is well known in the art to form contacts (92 in Fig. 8 of Ontalus) to source regions. There is a benefit to such metal stacks in that they allow for electrical contact to the source regions. It would have been obvious to one having ordinary skill in the art at the time of the invention to remove a portion of the dielectric layer to form a gap aside the metal gate and to form a metal stack in a lower portion of the gap for this benefit.
Regarding claim 26, Ontalus further discloses forming a “top of metal gate” (95 in Fig. 8). It would have been obvious to one having ordinary skill in the art at the time of the invention to form a top of metal gate in order to provide electrical contact to the gate. As shown in Fig. 8 of Ontalus, the metal stack is substantially coplanar with the top of metal gate.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/C.A.C/Examiner, Art Unit 2815